DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,485,598 to Guardiani (“Guardiani”) in view of U.S. Publication No. 2012/019928 to Liberman (“Liberman”). All references and column/line numbers are made with respect to Guardiani unless otherwise noted.
	Regarding claim 1, Guardiani discloses a modular building unit, comprising: a monolithic concrete construction G (see Figs. 4 and 6) that comprises: a floor 10; four walls 12 (see Fig. 4); and an interior-projecting vertical support column 8 at each corner of the monolithic construction, wherein each vertical support column 8 is integrated with the walls 12 adjacent to said vertical support column, and wherein each vertical support column extends past the floor to form a column extension 9 (Fig. 3c) providing a contact point for stacking the modular building unit on an additional modular unit or on a prepared surface and to create a free air space therebetween; and wherein the modular building unit is formed as a unitary structure. Guardiani does not expressly disclose that the floor of the modular building unit forms a roof for the additional modular building unit when stacked.
Liberman discloses a modular structure wherein a unit (Liberman 900) can comprise a floor, with the floor section of the unit 900 placed on top of another unit can form a ceiling of the unit below (Liberman, par 0071). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Guardiani to have the floor of a unit form a roof of the additional modular unit when stacked as taught by Liberman to provide the predictable result of material savings.
Regarding claim 2, Guardiani in view of Liberman discloses that each modular building unit is formed as a monolithic concrete structure, and each of the vertical support columns are reinforced concrete columns (col 1, ln 51-60).
Regarding claim 3, Guardiani in view of Liberman discloses that the vertical support columns are structurally reinforced (see Fig. 3c) but does not expressly disclose the reinforcement is steel. It would have been obvious to one having ordinary skill in the art at the time of invention to use steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, Guardiani in view of Liberman discloses that the modular building unit is rectangular in shape, and is stackable at its support column contact points across two modular building units of an identical rectangular shape or a different shape.
Regarding claim 6, Guardiani in view of Liberman discloses that the modular building unit is stackable at its support column contact points at a perpendicular orientation on top of another modular building unit of identical shape or a different shape.
Regarding claims 7 and 28, Guardiani in view of Liberman discloses that the walls include a preformed indentation (where 20 is inserted) for receiving a metal ledge 20 between the support columns.
Regarding claims 8 and 29, Guardiani in view of Liberman discloses that the metal ledge is an F-ledge configured to carry and disperse weight, and support a joist system mounted thereon.
Regarding claim 25, Guardiani in view of Liberman discloses a modular building system, comprising one or more modular building units according to claim 1, wherein the one or more modular building units are stackable at the contact points on the column extensions to create a free air space between the stacked modular building units, and wherein the floor of the modular building unit forms a roof for the additional modular building unit when stacked. 

Claims 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani in view of Liberman as applied in claims 1 and 25 above and further in view of U.S. Patent No. 3,835,601 to Kelbish (“Kelbish”).
Regarding claims 4 and 26, Guardiani in view of Liberman does not disclose that each column extension comprises a hollowed cylinder of limited depth adapted to receive a portion of a dowel 9 for interlocking stacked modular units.
Kelbish discloses a modular system wherein a column’s base comprises a hollowed cylinder (Kelbish 41) of limited depth adapted to receive a portion of a metal dowel (Kelbish 40) for interlocking stacked modular building units and facilitating alignment (Kelbish, col 6, ln 33-39).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Guardiani to have each column extension (i.e. base of each column) comprises a hollowed cylinder of limited depth adapted to receive a portion of a dowel 9 for interlocking stacked modular units as taught by Kelbish to provide the predictable result of interlocking stacked modular building units and facilitating alignment.
	
Claims 9, 10, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani in view of Liberman as applied in claims 1 and 25 above and further in view of U.S. Publication No. 2006/0196132 to Ruano (“Ruano”).
Regarding claims 9, 10, 30, and 31, Guardiani in view of Liberman does not disclose that each modular building unit has lifting points that are embedded into the walls, wherein the lifting points are flush with the walls and comprise metal components adapted to receive an external component which can be inserted and secured into the lifting points before lifting.
Ruano discloses a modular building unit having lifting points (4, see Ruano Fig. 1 and par 0078) that are embedded into walls, wherein the lifting points are flush with the walls and comprise metal components 4 adapted to receive an external component 8 which can be inserted and secured into the lifting points before lifting to provide provisions for stacking.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Guardiani in view of Liberman to have lifting points that are embedded into the walls, wherein the lifting points are flush with the walls and comprise metal components adapted to receive an external component which can be inserted and secured into the lifting points before lifting as taught by Ruano to provide the predictable result of having provisions to facilitate stacking.

Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani in view of Liberman as applied in claims 1 and 25 above and further in view of U.S. Patent No. 7,185,467 to Marty (“Marty”).
Regarding claims 21 and 27, Guardiani in view of Liberman does not disclose the one or more modular building units further comprise an interior-projecting centre column integrated with one or more walls that extends past the floor to form a centre column extension to provide an additional contact point for stacking the modular building units or on the prepared surface and to create the free air space therebetween.
Marty discloses a concrete structure comprising an interior-projecting corner as well as centre columns (formed within 49 of Marty) integrated with one or more walls. It has been held that a mere duplication of parts, such as the duplication of the corner columns with extensions and have additional columns with extensions placed in a center of a wall, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955). Duplicating the columns with extensions 9 to have additional centrally located columns with extensions 9 would create added load bearing capabilities.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 21, and 25-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633